In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                   ________________________

                                        No. 07-20-00030-CR
                                        No. 07-20-00032-CR
                                   ________________________

                            JODY RANDOLPH WADE, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE


                        On Appeal from County Court at Law Number 2
                                   Wichita County, Texas1
   Trial Court Nos. 07-11121-74529-F & 07-11120-74530-F; Honorable Greg J. King, Presiding


                                          September 18, 2020

                                 MEMORANDUM OPINION
                            Before PIRTLE and PARKER and DOSS, JJ.


        Appellant, Jody Randolph Wade, appeals from the trial court’s judgment revoking

his deferred adjudication community supervision and adjudicating him guilty of the offense

of unlawful carrying of a weapon 2 and judgment revoking his community supervision for


        1 Originally appealed to the Second Court of Appeals, these cases were transferred to this court by

the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).
the offense of driving while intoxicated. 3            Appellant was sentenced to forty days

confinement for each offense.


      We remanded the causes to the trial court on August 14, 2020, after Appellant

failed to file an appellate brief. On remand, the trial court was to determine, among other

things, whether Appellant still desired to prosecute the appeals. The trial court held a

hearing on August 31, 2020, and a supplemental record of that hearing has been filed

herein. At the hearing, both Appellant and his counsel were present. Appellant notified

the trial court that he no longer wished to pursue the appeals.


      Because Appellant no longer desires to prosecute the appeals, we invoke

Appellate Rule 2 to suspend operation of Appellate Rule 42.2(a), which requires that

Appellant and his attorney sign a motion to dismiss the appeals. See TEX. R. APP. P. 2,

42.2(a).     Accordingly, the appeals are dismissed.            No motion for rehearing will be

entertained and our mandates will issue forthwith.


                                                               Per Curiam


Do not publish.




      2    TEX. PENAL CODE ANN. § 46.02(a-1)(2)(A), (b) (West Supp. 2019) (Class A misdemeanor).

      3    TEX. PENAL CODE ANN. § 49.04(d) (West 2011) (Class A misdemeanor).


                                                   2